                Case 19-11317-LSS        Doc 60       Filed 07/12/19     Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                            :     Chapter 7
                                                  :
                                                        Case No. 19-11317 (LSS)
LIVE WELL FINANCIAL, INC.                         :
                                                  :
                                                        Hearing Date: TBD – Expedited Consideration
                           Debtor.                :     Requested
                                                        Objection Deadline: TBD – Expedited Consideration
                                                  :     Requested

      MOTION OF THE CHAPTER 7 TRUSTEE FOR ENTRY OF AN ORDER
  AUTHORIZING AND APPROVING THE SALE OF CERTAIN OF THE DEBTOR’S
     ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

         David W. Carickhoff, the chapter 7 trustee (the “Trustee”) of the bankruptcy estate of

Live Well Financial Inc. (the “Debtor”), hereby moves (the “Motion”) this Court for entry of an

Order Authorizing and Approving the Sale of certain of the Debtor’s assets more fully described

below pursuant to Sections 105(a) and 363 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rules 2002, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and in support thereof respectfully represents and states as

follows:

                                 JURISDICTION AND VENUE

         1.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(N). Venue is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409.

         2.     The predicates for the relief sought herein are sections 105(a) and 363 of the

Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 9014.
                Case 19-11317-LSS          Doc 60      Filed 07/12/19     Page 2 of 7




                                          BACKGROUND

        3.      On June 10, 2019, an involuntary petition for relief was filed against the Debtor

under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware (the “Court”).

        4.      On July 1, 2019, an Order for Relief in an Involuntary Case was entered [Dkt. No.

49]. On the same date, the Trustee was appointed as interim trustee of the Debtor’s estate (the

“Estate”) pursuant to section 701(a) of the Bankruptcy Code.

        5.      Prior to ceasing operations, the Debtor was a financial services company that

provided reverse mortgages and forward mortgages to customers, serviced mortgages and traded

in mortgage backed securities.

                           ASSETS TO BE SOLD AND KEY TERMS

        6.      The Assets: The Trustee has identified the following categories of assets that

need to be sold immediately (collectively, the “Assets”):

                (a)     FF&E: The Trustee seeks to sell all or some of the Debtor owned
                        furniture, fixtures and equipment located at the Debtor’s headquarters in
                        Richmond, VA (the “FF&E”). The FF&E includes, but is not limited to,
                        office furniture, computers, monitors, copiers and scanners.

                (b)     Scratch & Dent Loans: In addition, the Trustee seeks to sell four to ten
                        loans that the Debtor originated but was not able to securitize for various
                        reasons (the “Scratch & Dent Loans”).

        7.      Terms of Conveyance: The Trustee, subject to Order of the Court will convey

all of the Estate’s right, title and interest in the Assets in “as is/where is” condition free and clear

of all Liens (as defined below).

        8.      Need for Immediate Sale: The Trustee needs to close on a sale of the FF&E

located at the Debtor’s headquarters prior to July 24, 2019, in order to avoid ongoing

administrative rent or removal and storage obligations. Rent for the Debtor’s headquarters has



                                                   2
               Case 19-11317-LSS         Doc 60      Filed 07/12/19    Page 3 of 7




been paid through July. To avoid August rent obligations, the Trustee is separately seeking to

reject the headquarters lease, effective as July 31, 2019. Accordingly, it is important that the

Trustee close on a sale of the FF&E prior to July 24, 2019, to enable the buyer(s) ample time to

remove the FF&E before the end of August. In addition, the Debtor has ongoing financial and

other obligations with respect to the Scratch & Dent Loans, primarily related to servicing. To

avoid these ongoing obligations, the Trustee needs to close on a sale of the Scratch & Dent

Loans as expeditiously as possible.

       9.      Marketing of Assets and Selection of Buyer(s): The Trustee will actively solicit

offers for the Assets and will select the highest or otherwise best offer(s) for the Assets prior to

any hearing(s) on this Motion (the “Sale Hearing”). Given their nature, the Trustee expects that

the Assets will be sold in lots to more than one buyer and that the Trustee will seek entry of more

than one sale order. In advance of any Sale Hearing(s), the Trustee will file a notice with the

Court identifying the selected buyer(s), the assets being sold, and the purchase price. The notice

will also attach the proposed form of sale order(s) and, to the extent possible, any transaction

documents with the buyer(s).

       10.     Waiver of 14 Day Stay: Given the need for expediency, the Trustee is seeking

relief from the fourteen-day stay imposed by Bankruptcy Rule 6004(h).

                                      RELIEF REQUESTED

       11.     The Trustee requests entry of an order authorizing and approving the sale(s) of the

Assets free and clear of all liens, claims, encumbrances, and interests (collectively, the “Liens”)

with such Liens to attach to the sale proceeds in the same order of priority and to the same extent

as such Liens were valid, perfected and enforceable prior to entry of any sale order.




                                                 3
                  Case 19-11317-LSS       Doc 60      Filed 07/12/19    Page 4 of 7




                                       BASIS FOR RELIEF

A.      The Proposed Sale Of the Assets Should Be Approved As A Product Of The
        Trustee’s Exercise Of Sound And Reasonable Business Judgment

        12.       Section 363(b)(1) of the Bankruptcy Code provides: “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” Section 105(a) of the Bankruptcy Code provides in relevant part: “[t]he court may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.”

        13.       This Court should approve the proposed sale if the Trustee demonstrates a sound

business reason or justification in support thereof. Myers v. Martin (In re Martin), 91 F.3d 389,

395 (3d Cir. 1996); In re Delaware & Hudson Ry. Co., 124 B.R. 169, 179 (D. Del. 1991); In re

Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987) (section 363 sale should be

approved if “the proposed sale is fair and equitable, a good business reason [exists] for

completing the sale and the transaction is in good faith”); In re Lionel Corp., 722 F.2d 1063,

1070 (2d Cir. 1983).

        14.       Here, the proposed sale of the Assets easily meets the “sound business reason”

test and it is clear the proposed sale is necessary to preserve the value of the Assets. If not sold

immediately, the value of the FF&E will be diminished by the expenses associated with ongoing

rent or removal and storage. Similarly, a sale of the Scratch & Dent Loans now is necessary for

the estate to avoid ongoing financial and other obligations related to servicing.

B.      The Sale of the Assets Should Be Approved Free And Clear Of Liens Pursuant to
        Section 363(f) Of The Bankruptcy Code

        15.       Pursuant to section 363(f) of the Bankruptcy Code, the Trustee seeks authority to

sell and transfer the Assets free and clear of all Liens, with such Liens to attach to the sale

proceeds in the same order of priority, and to the same extent as such Liens were valid,


                                                  4
               Case 19-11317-LSS         Doc 60       Filed 07/12/19    Page 5 of 7




perfected, and/or enforceable immediately prior to the sale, subject to any rights and defenses of

the Trustee and other parties in interest with respect thereto. Section 363(f) of the Bankruptcy

Code is written in the disjunctive and provides, in pertinent part:

               The trustee may sell property under subsection (b) or (c) of this
               section free and clear of any interest in such property of an entity
               other than the estate, only if –

               (1)     applicable nonbankruptcy law permits sale of such property
               free and clear of such interest;

               (2)     such entity consents;

               (3)     such interest is a lien and the price at which such property
               is to be sold is greater than the aggregate value of all liens on such
               property;

               (4)     such interest is in bona fide dispute; or

               (5)    such entity could be compelled, in a legal or equitable
               proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

       16.     A sale free and clear of Liens (to the extent any exist) is necessary to maximize

the value of the Assets. A sale subject to Liens would result in a lower purchase price and be of

substantially less benefit to the Debtor’s estate. A sale free and clear of Liens is particularly

appropriate under the circumstances because any lien that exists immediately prior to the closing

of any sale will attach to the sale proceeds with the same validity, priority, force and effect as it

had at such time, subject to the rights and defenses of the Trustee or any party in interest.

Moreover, the Trustee intends to serve this Motion on any entity known to the Trustee to have

asserted a Lien on any of the Assets. Any holder of a Lien that receives notice of the proposed

sale and which fails to object should be deemed to consent to the proposed sale, thereby

complying with section 363(f)(2) of the Bankruptcy Code.




                                                  5
               Case 19-11317-LSS         Doc 60     Filed 07/12/19    Page 6 of 7




C.     The Automatic Fourteen Day Stay Under Bankruptcy Rule 6004(h) Should Be
       Waived

       17.     Pursuant to Bankruptcy Rule 6004(h), unless the Court orders otherwise, all

orders authorizing the sale of property pursuant to section 363 of the Bankruptcy Code are

automatically stayed for fourteen days after entry of the order. Although Bankruptcy Rule

6004(h) and the Advisory Committee Notes are silent as to when a court should “order

otherwise” and eliminate or reduce the 14-day stay period, Collier on Bankruptcy suggests that

the stay period should be eliminated to allow a sale or other transaction to close immediately

where there has been no objection to the procedure. 10 Collier on Bankruptcy ¶ 6004.09 (15th

ed. 1999).   Furthermore, Collier on Bankruptcy provides that if an objection is filed and

overruled, and the objecting party informs the court of its intent to appeal, the stay may be

reduced to the amount of time necessary to file such appeal. Id.

       18.     As set forth above, the Trustee needs to close on any sale(s) of the Assets

expeditiously to maximize value and avoid ongoing administrative expenses. Thus, waiver of

any applicable stays afforded by the Bankruptcy Rules is appropriate under the facts and

circumstances of this case.

                                        CONCLUSION

       19.     For all of the foregoing reasons, the Trustee submits that he be authorized,

pursuant to Section 363 of the Bankruptcy Code, to exercise his sound business judgment and

sell the Assets in a manner that he believes will maximize value to the Debtor’s estate.

                                            NOTICE

       20.     The Chapter 7 Trustee will provide notice of the Motion to: (i) the United States

Trustee, (ii) counsel for the Petitioning Creditors, (iii) any entity known to the Trustee to have

asserted a Lien on any of the Assets, and (iv) all other parties that have filed a notice of



                                                6
               Case 19-11317-LSS         Doc 60       Filed 07/12/19    Page 7 of 7




appearance and demand for service of papers in this bankruptcy case under Bankruptcy Rule

2002.

        WHEREFORE, the Trustee respectfully requests entry of an order granting the relief

requested herein and such other and further relief as is just and proper.



Dated: July 12, 2019                                 ARCHER & GREINER, P.C.

                                                     By: /s/ Alan M. Root
                                                         Alan M. Root (No. 5427)
                                                         300 Delaware Avenue, Suite 1100
                                                         Wilmington, DE 19801
                                                         Telephone: 302-777-4350
                                                         Facsimile: 302-777-4352
                                                         E-mail: aroot@archerlaw.com

                                                        Proposed General Bankruptcy Counsel
                                                        for the Chapter 7 Trustee
216729379v1




                                                 7
